     CASE 0:18-cv-00693-SRN-ECW Document 61 Filed 08/13/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


American Dairy Queen Corporation,
                                                      Case No. 18-cv-693 (SRN/ECW)
                     Plaintiff,

v.
                                                                   ORDER
W.B. Mason Co., Inc.,

                     Defendant.


       The Court has reviewed the parties’ August 9, 2019 submissions regarding the

status of discovery and settlement discussions. Based on the submissions, the Court has

set an early settlement conference for October 4, 2019. (See Dkt. 60.) The Court

understands that the parties have identified certain discovery to take place before that

settlement conference. To the extent any disputes arise regarding that discovery, the

parties are directed to raise those disputes via the Court’s informal dispute resolution

process in sufficient time to permit their resolution before the October 4, 2019 settlement

conference.

       SO ORDERED.

Date: August 13, 2019

                                   s/Elizabeth Cowan Wright
                                   ELIZABETH COWAN WRIGHT
                                   United States Magistrate Judge
